Douglas, J.,
dissenting. I fully concur in the able dissenting opinion of Justice Walker which leaves but little for me to say; but there are some parts of the opinion of the Court on which I will briefly comment.
The Court says: “We are not asked to reverse our judgment, but to correct an error of fact/’ I do not so understand it. In the first place, we have no power at any time to correct a fact found in the Court below, and even if we give the Clerk of the Court below any opportunity to correct the record sent up by him, it would do the State no good as long as our judgment remains arresting the judgment in the Court below, which in this case would be equivalent to granting the defendant a new trial, as a new bill of indictment could have been sent against him. The motion of the Attorney-General to correct the “error of fact” is simply preliminary to his further motion to rehear the case on the record as so amended. If the Attorney-General had simply asked to have the error •of fact corrected in the record without disturbing our judgment, I would' not have dissented so strenuously. But when he asks us, after the expiration of the term at which the defendant has been granted an arrest of judgment, to take him back, reverse our judgment and hang him under an old sentence legally set aside at a former term, I must emphatically •dissent. It is true upon the rehearing of the case this Court granted the defendant another new trial upon a different groiind, but that does not cure the invalidity in the rehearing *208itself. Suppose that the prisoner had been again tried and acquitted upon a new bill pending the rehearing, and upon the rehearing this Court had found no other ground of error, would it have been our duty to have affirmed the judgment and sentence of death ? This would have been a greater violation of the letter of the law than the execution of Sir Walter Raleigh, who was executed fifteen years after sentence upon a judgment which had, however, never been formally reversed. The opinion does not call it a rehearing, but what else is it? Taking the facts as they are, what other name can we apply to it ? The case is taken back and reconsidered and a new judgment rendered. I do not mean to say that this case could properly be reheard. On - the contrary, not a single requisite exists for a rehearing, even if this Court had not decided in State v. Council, 129 N. C., 511, that petitions to rehear are not allowable in criminal actions. It may be asked why, having dissented in Council’s case, I should also dissent in the case at bar, which practically overrules every principle underlying the decision in Council’s case. I do so for the sufficient reason that, even admitting that the State is entitled to a rehearing, it has complied with none of the requisites prescribed by the rules of this Court. Moreover, the opinion of the Court cites Council’s case with approval; and it is impossible for both decisions to be right under the same system of jurisprudence. If we cannot rehear a ease to do justice to the prisoner by correcting our own error, we surely cannot rehear it simply to hang him.